Citation Nr: 9914849	
Decision Date: 05/26/99    Archive Date: 06/07/99

DOCKET NO.  97-27 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a chronic 
low back disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1970 to 
February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Montgomery, Alabama.



FINDINGS OF FACT

1.  The February 1990 Board decision, which denied the 
veteran's claim for entitlement to service connection for a 
chronic low back disorder, constitutes the last final 
disallowance of the veteran's claim.

2.  The evidence received since the February 1990 Board 
decision is new and is so significant that it must be 
considered to fairly decide the merits of the claim.


CONCLUSION OF LAW

The evidence received subsequent to the February 1990 Board 
decision, in which service connection for a chronic low back 
disorder was denied, is new and material, and serves to 
reopen the veteran's claim.  38 U.S.C.A. §§ 1110, 5107(a), 
5108, 7104 (West 1991); 38 C.F.R. §§ 3.104(a), 3.156(a), 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
entitlement to service connection for a chronic low back 
disorder is warranted.  It is specifically asserted that the 
veteran did not have a low back disorder prior to his service 
enlistment and that he injured his back as a result of a 
fall, which occurred at the conclusion of his basic training.  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303 (1998).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation. 38 
C.F.R. § 3.303 (1998).

The evidence of record at the time of the Board's February 
1990 decision, which constituted the last final denial of the 
veteran's claim, may be briefly summarized.  No complaint or 
finding pertaining to a back disability or injury was noted 
upon medical examination at service enlistment in September 
1970.  An orthopedic clinic treatment record, dated in 
December 1970, shows that the veteran complained of low back 
pain.  At that time it was reported that the veteran was 
involved in an automobile accident one year ago in which he 
was hospitalized with low back pain for 3 weeks.  X-rays 
showed a transitional S1 vertebra with bilateral 
lumbarization.  A clinical record dated in January 1971 
contains a diagnosis of symptomatic transitional S1 vertebra, 
which was not incurred in the line of duty and which existed 
prior to service enlistment.  It was noted that the veteran 
did not meet induction standards and it was recommended that 
he be presented to a medical board for consideration for 
separation.  A medical board proceeding report, dated in 
January 1971, contains a diagnosis of symptomatic 
transitional S1 vertebra.  The medical board determined that 
this disorder existed prior to service and was not aggravated 
by active duty.  

A letter submitted by a private physician in June 1972 
indicated that the veteran was treated in July 1968 following 
an automobile accident for contusion of the head neck and 
shoulder. 

In August 1972, the Board denied the veteran's claim for 
service connection for a transitional S1 vertebra.  The Board 
determined that the transitional S1 vertebra was a congenital 
defect and not a disability for which service connection 
could be granted.

Subsequently received was a letter dated in August 1972, from 
a private hospital, indicates that the veteran was treated 
following an automobile accident in July 1968.  The final 
diagnosis was contusion of the head and neck.

The veteran was hospitalized at a VA facility in December 
1974 for back strain incurred as a result of falling down 
stairs.  Subsequent VA medical records, dated between 1975 
and 1988, document treatment for various complaints involving 
the veteran's back.  An October 1987 VA outpatient treatment 
record notes that the veteran indicated that he had undergone 
surgery in September 1987.  A December 1987 VA examination 
report revealed that the veteran underwent a laminectomy in 
September 1987.  A diagnosis of chronic low back pain with 
degenerative disc disease and radiculopathy.  A February 1988 
VA hospital summary includes a diagnosis of osteoarthritis of 
the lumbar spine. 

Also of record at the time of the February 1990 Board 
decision was a letter received in August 1988 submitted by 
the veteran's father in which he noted that the veteran was 
in good physical condition prior to his service enlistment 
but that, following his return from service, he consistently 
complained of back pain.  The veteran's father also indicated 
that the veteran was, according to physician's, in good 
physical condition following his preservice automobile 
accident.  

The Board, by means of its February 1990 decision denied the 
veteran's claim for service connection for a chronic low back 
disorder.  At that time the Board, in effect, found that the 
evidence added to the record since December 1972 was not new 
and material. The February 1990 Board decision is final.  
38 U.S.C.A. § 7104. However, the veteran may reopen his claim 
by the submission of new and material evidence.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156 (1998).

 "New and material evidence" is defined at 38 C.F.R. 
§ 3.156(a) (1998) as:

[E]vidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  See Hodge v. 
West, No. 98-7017 (Fed. Cir. Sept. 16, 
1998).

The evidence received since the February 1990 Board decision 
includes transcripts from a hearing held at the RO in May 
1998 and from a 

The veteran testified that he is afforded physical therapy at 
a VA hospital approximately twice a week.  He also testified 
that following his back injury at the end of basic training 
he sought treatment during his period of advanced training 
about 3 to 4 weeks later.  The veteran also testified that 
soon after his service separation he was given muscle 
relaxers and pain pills at a VA hospital.  The veteran also 
stated that he had been informed that he needed another 
operation.  He also testified that he had been receiving 
Social Security Administration (SSA) disability benefits 
since 1985.  

In conjunction with the hearing, the veteran submitted a 
private medical statement, dated in December 1998, from a 
neurologist, Dr. Bash.  It is noted that the physician 
indicated that he had reviewed the veteran's claims folder.  
It is also noted that a comprehensive and detailed history 
concerning the veteran's back disorder is part of the 
statement.  Dr. Bash rendered an opinion that the veteran had 
a congenital transitional S1 vertebra which was asymptomatic 
prior to his active service and that this condition was 
aggravated beyond normal during the veteran's service period 
to the point he was discharged due to symptomatic 
transitional vertebra.  

To summarize, the recently submitted medical statement by Dr. 
Bash contains an opinion that the veteran's preservice back 
disorder was aggravated by active service.  The Board finds 
this opinion is probative to the issue and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Thus, this evidence is new and material 
and the veteran's claim for service connection for a chronic 
low back disorder is reopened.


ORDER

New and material evidence having been received, the veteran's 
claim for service connection for a chronic low back disorder 
has been reopened. 


REMAND

As indicated above, the Board has determined that new and 
material evidence has been received with regard to the 
veteran's claim for service connection for a chronic low back 
disorder.  In so finding, the Board has determined that the 
veteran's claim for service connection is well pursuant to 38 
U.S.C.A. § 5107 (West 1991) in that his claim is plausible, 
that is, meritorious on its own or capable of substantiation.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990). 

 Once it has been determined that a claim is well grounded, 
the VA has a statutory duty to assist the veteran in the 
development of evidence pertinent to that claim.  It is now 
incumbent upon the RO to review the entire evidentiary 
record, in accordance with the regulatory and statutory 
provisions that govern the adjudication of a reopened claim, 
prior to any further Board consideration of this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under 38 U.S.C.A. § 5107(a) (West 1991), VA's duty to assist 
specifically includes requesting information from other 
Federal departments or agencies, to include SSA.  Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

The evidence of record shows that the veteran has continued 
to experience back-related problems since his service 
separation, to include treatment at a VA facility.  In 
addition, a private medical opinion supporting findings of 
aggravation of the veteran's back during service has also 
been submitted.  Therefore, it is the opinion of the Board 
that a current VA examination should be conducted.

During the December 1998 hearing, the veteran's 
representative indicated that the veteran was last examined 
at the VA Medical Center located in Montgomery, Alabama in 
January and June 1998, and that he was scheduled to be 
examined in January 1999.  It is noted that reports of the 
above-mentioned VA examinations are not of record.  It was 
also pointed out by the representative that the veteran had 
been provided a TENS unit and heating pad for his back; the 
veteran noted that these had been received in 1971.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The veteran should be furnished the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
treatment for low back disorders since 
his release from active duty, to include 
the approximate dates he was treated at 
the VA medical facility in Montgomery, 
Alabama.  The RO should then obtain all 
records, which are not on file.  

It is requested that RO notify the 
veteran that he may submit additional 
evidence and argument in support of his 
claim.  Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  Such evidence may 
include lay statements from fellow 
service members who witnessed his fall at 
the conclusion of basic training.  

2.  The RO should request the VA medical 
facility in Montgomery, Alabama to 
provide copies of all treatment records 
as set for the by the veteran, to include 
1971, the September and December 1987 
hospital summaries, and all current 
records.

3.  The RO should take the appropriate 
action to obtain copies of the pertinent 
decision by the SSA and the evidence on 
which that decision was based.

4.  Thereafter, VA examinations by a 
board consisting of an orthopedist and 
neurologist should be conducted to 
determine the nature, extent, and 
etiology of any low back disorder.  All 
indicated tests should be conducted.  The 
claims folder and a copy of this Remand 
should be furnished to the examiners for 
review in conjunction with the 
examinations.  Following the examinations 
and in conjunction with a review of the 
claims folder and this Remand, to include 
the report submitted by Dr. Bash, it is 
requested that the examiners correlate 
their findings and render opinions as to 
the following questions:

a)  Is the transitional S1 vertebra 
diagnosed in service a congenital or 
developmental abnormality?

b)  Whether it is as likely as not that 
any low back disorder diagnosed is 
related to veteran's period of active 
service?  

c)  If it is determined that any current 
low back disorder was present at the time 
of the veteran's entry into active duty, 
whether it is as least as likely as not 
that the preservice low back disorder 
underwent a chronic increase in severity 
beyond normal progression during the 
veteran's period of active service?  

A complete rational for any opinions 
expressed must be included in the 
examination report.

5.  When the requested development is 
fully completed, the RO should re-
adjudicate the veteran's claim for 
service connection on a de novo basis. 

If the benefit sought is not granted, the veteran and his 
representative should be furnished with a Supplemental 
Statement of the Case, to include the pertinent law and 
regulations regarding service connection, and opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals


 

